Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE CENTENNIAL VARIABLE ANNUITY AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Effective as of May 1, 2009 This supplement updates and amends certain information contained in your current variable annuity prospectus and supplements thereto. Please read it carefully and keep it with your product prospectus for future reference. INFORMATION REGARDING THE ING VP MONEY MARKET PORTFOLIO Effective May 1, 2009, the ING VP Money Market Portfolio will be renamed the ING Money Market Portfolio. All references to ING VP Money Market Portfolio (Class I) are to be replaced with ING Money Market Portfolio (Class I). INFORMATION REGARDING THE FUNDS AVAILABLE THROUGH THE CONTRACT Effective May 1, 2009, the following Funds are available through your Contract: ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Money Market Portfolio (Class I) ING PIMCO High Yield Portfolio (Class S) The following information lists the investment advisers and subadvisers and information regarding the investment objectives of the Funds available through your Contract. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. There is no assurance that the stated objectives and policies of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Co. Continued on next page. 153406 Page 1 of 2 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Money Market Portfolio Investment Adviser : Seeks to provide high current return, (Class I) ING Investments, LLC consistent with preservation of Subadviser : capital and liquidity, through ING Investment Management Co. investment in high-quality money market investments while maintaining a stable share price of $1.00. ING PIMCO High Yield Portfolio Investment Adviser : Seeks maximum total return, (Class S) Directed Services LLC consistent with preservation of Subadviser : capital and prudent investment Pacific Investment Management management. Company LLC IMPORTANT INFORMATION REGARDING THE FUNDS AVAILABLE THROUGH YOUR CONTRACT The Funds available through your Contract prior to the Annuity Commencement Date may be different than those available for investment after the Annuity Commencement Date. For information about the Funds available through your Contract after the Annuity Commencement Date, please contact us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-884-5050 MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 153406 Page 2 of 2 May 2009
